DENNIS JACOBS, Circuit Judge,
dissenting:
I respectfully dissent.
The majority opinion recites the applicable standards and rules; and if they were followed, I would sign the opinion of the Court. Then again, it would come out the other way.
The only issue presented is whether the district court had discretion to dismiss this case under the Speedy Trial Act (as it did) without prejudice. The delay was occasioned by a one-year interval in which the district court considered a suppression motion that was complicated, ramified, and virtually outcome-determinative.
As the majority opinion recites, the decision to dismiss with prejudice (or without) was confided by Congress to the discretion of the district court. This Court lacks power to substitute our own judgment (even if ours were superior). See Maj. Op. at 130-31. Since the seriousness of the crime is one salient consideration, it matters that the majority undoes police work that resulted in the conviction of a felon who had been using drugs, possessed a firearm with an obliterated serial number, was carrying it in the hallway of a residential building, and tossed the gun from the *140hallway window to land (and possibly go off) in a courtyard where residents had a right to be.
There are several first principles:
(1) As between dismissal with prejudice . and without, “neither remedy [is to be] given priority,” United States v. Taylor, 487 U.S. 326, 335, 108 S.Ct. 2413, 101 L.Ed.2d 297 (1988);
(2) “[djismissal without prejudice is not a toothless sanction,” id. at 342, 108 S.Ct. 2413; and
(3) “dismissal of a criminal indictment is a drastic remedy which should not be lightly considered,” United States v. Fox, 788 F.2d 905, 909 (2d Cir.1986).
. In light of those principles and the district court’s discretion, the relevant considerations militate so strongly against dismissal with prejudice that I can see no basis for revisiting the district court’s ruling — let alone for reversal. In a nutshell, the majority opinion does a bad job of weighing the relevant factors (which it should not be doing in the first place), unfairly criticizes the United States Attorney’s Office to create the spurious impression of institutional breakdown, and relies on circumstances that fail to distinguish this case from those that are dismissed without prejudice.
I
Two officers responded to a report made by the security guard of a residential building, and encountered on arrival two men in the lobby who admitted they did not live in the building, • and who were directed to leave. The security guard told the officers that more trespassers were on the tenth and twelfth floors. In the tenth floor hallway, the officers saw Bert and two others, who claimed that they were visiting a friend in Apartment 10L. The resident of 10L disclaimed knowledge of the group (or did not answer) until Bert told her: “Tell them you know me,” which she did. Disbelieving the response that Bert had prompted and observing Bert pacing back-and-forth with his body turned away from the officers, one of the officers drew his gun and • asked to see Bert’s hands. The other officer saw Bert adjust his sweatshirt, revealing a gun, and remove the gun from his waistband as he moved toward the open hallway window. He moved to handcuff Bert. When Bert began to struggle, a magazine released from the gun fell to the floor, and the gun hit the window and • fell to the ground outside, where it was recovered by the police officers.
En route to the precinct, Bert (who was not Mirandized) began singing songs and asking after his gun. One of the officers in the police car asked Bert what gun he was talking about; Bert did not respond and went back to singing. Later, Bert said he would reveal where other guns were if he were released.
After being given warnings at the precinct, Bert inquired as to whether the gun was still operable, observing that he could not be charged with possessing a loaded firearm because the magazine had been ejected, and that the firearm probably could not be found to be in working order because he had thrown it out a tenth-floor window. A bit later, Bert predicted that he would beat the case because the firearm was inoperable. Eventually, he was charged with being a felon in possession of a firearm and with possession of a firearm with an obliterated serial number.1 18 U.S.C. § 922(g)(1), (k).
*141On June 25, 2012, Bert filed his suppression motion. The district court’s resolution of that motion caused the delay that violated the Speedy Trial Act. The motion, never simple, became increasingly complex as the government responded to the motion, Bert supplemented his arguments, six witnesses testified at the hearing, and post-hearing submissions proliferated. See infra pages 143-44.
One 'year after the close of these proceedings, concerning a score of contentious issues, the district court denied the suppression motion in a 24-page opinion. The court ruled that the “police had the requisite level of suspicion of wrongdoing at all times, and that their actions were therefore reasonable under the circumstances,” United States v. Bert, No. 12-CR-001 (RRM), 2014 WL 358983, at *6 (E.D.N.Y. Feb. 3, 2014); “there was no Fourth Amendment violation with respect to the encounter” in the hallway, id. at *9; none of Bert’s statements were fruit of unconstitutional conduct, id.; Bert’s statements en route to the precinct were voluntary and initiated by Bert, id.; and Bert understood his Miranda rights when he waived them, id. at *10. The district court made further and additional findings with respect to other contentions by Bert and responsive arguments advanced by the prosecution.'
After the suppression motion was denied, Bert moved to dismiss with prejudice, citing his statutory and constitutional rights to a speedy trial. Def. Mot. to Dismiss on Speedy Trial, United States v. Bert, No. 12-CR-100 (RJM) (E.D.N.Y. Feb. 21, 2014). The statutory speedy trial clock began to run on March 4, 2013, 30 days after the last brief was filed on the suppression motion. See 18 U.S.C. § 3161(h)(1)(D), (H). Because Bert was not brought to trial within 70 days thereafter, the government conceded a statutory violation, see id. § 3161(c)(1), but argued there had been no constitutional violation and that dismissal under the Act should be without prejudice to reprosecution.
■ The district court found no constitutional violation and dismissed without prejudice. After reindictment, a three-day jury trial resulted in a conviction on both counts, and Bert was sentenced principally to ten years’ imprisonment.
II
In' deciding between dismissal with prejudice and without, the district court must consider statutory factors: seriousness of the offense; the facts and circumstances that led to dismissal; and the impact on the administration of the Act and on the administration of justice. 18 U.S.C.. § 3162(a)(2). The court must also consider the length of the delay, Taylor, 487 U.S. at 340, 108 S.Ct. 2413; Maj. Op. at 131-32, and the prejudice to the defendant, United States v. Wilson, 11 F.3d 346, 352 (2d Cir.1993).
These guides to discretion overlap considerably in this case. The district court’s opinion fully justifies its exercise of discretion in favor of dismissal without prejudice.
A
As to the seriousness of the offense, the majority concedes (as it must) that an offense involving a 'firearm with an obliterated serial number, carried in a residential hallway, is serious indeed. The majority opinion treats this issue in a perfunctory way as uncontested; but the district *142court’s opinion explains its ruling in appropriate and compelling detail:
It is a violent crime. The defendant possessed a loaded and defaced firearm. He’s a felon in possession of a firearm .... The defendant is facing a ten-year and a five-year statutory maximum on each count. The government calculates his guidelines as a level 28. The defendant is in criminal history category number four, based on three prior arrests, including a prior arrest for possession of a weapon. The defendant faces a lengthy period of incarceration here and, in addition to this just being a straight possession case, as the evidence at the suppression hearing showed, the defendant didn’t behave passively during the encounter that led to his arrest. He tried to secret the gun or get rid of the gun, through a window, and in doing so struggled with the arresting officer, putting himself, the officer and the bystanders in harm’s way.
Special App. at 31-32.
B
As to the facts and circumstances of the speedy trial violation, the length of the delay is important. The district court itself acknowledged that “[i]t was the Court that caused the delay,” and “concede[d]” that the delay was “lengthy.” Special App. at 29-30.
The majority opinion treats the twelvemonth delay as decisive in itself. But the cases on which the opinion relies (Maj. Op. at 132-33) offer no support, as demonstrated in the margin.2
“[I]n the absence of a factually supported finding of bad faith or a pattern of neglect by the local United States Attorney, an ‘isolated unwitting violation’ of the Speedy Trial Act cannot support a decision to dismiss with prejudice.” United States v. Hernandez, 863 F.2d 239, 244 (2d Cir.1988) (quoting Taylor, 487 U.S. at 339, 108 S.Ct. 2413); see also United States v. Wells, 893 F.2d 535, 539 (2d Cir.1990) (same). There is no issue of bad faith in this case. All that happened is that a trial judge in one of the busiest courts in the nation failed to make an easily justifiable finding that the delay needed to decide a complex and ramified suppression motion was in the interest of justice. Nor is there anything to suggest that the local United States Attorney’s Office has engaged in a pattern of neglect or a “demonstrably lackadaisical attitude.” United States v. Giambrone, 920 F.2d 176, 180 (2d Cir.1990). *143The district court specifically found to the contrary — that the failure to seek exclusion of time pending decision of the suppression motion was “not ■... part of [a pattern of] gross neglect or ... an attempt to circumvent the Speedy Trial Act to gain some benefit for the government or to flout the standards and requirements of the Speedy Trial Act.” Special App at 30. Although it was hardly necessary, the district court also disclaimed any attempt on its part to manipulate the clock. Id.
The majority opinion is not to the contrary. It adduces some out-of-Circuit cases that discussed only the period of delay, from which the majority draws a shaky inference that the length of delay is all that matters. See Maj. Op. at 134-35. But the majority does not discuss how the other factors cut, such as the absence of bad faith or a pattern of neglect. What we have here is the “isolated unwitting violation” referenced in Taylor. One swallow does not a summer make.
C
As to prejudice, Bert claims none; and the majority falls back upon the presumption that prejudice comes with delay. However, since prejudice is assumed in every case of delay, the presumption does not usefully distinguish between cases that should be dismissed with prejudice, or without. The majority concedes that the “district court was entitled to construe Bert’s delay in noticing the violation as evidence that he did not suffer actual prejudice.” Maj. Op. at 136. The absence of actual prejudice militates against a windfall for Bert by way of dismissal with prejudice.
D
The interest of justice is surely dis-served by the release onto the streets and hallways of Staten Island of a man who has now twice been convicted of firearms violations. So much for getting guns off the streets.
As to the interest in enforcement of the Speedy Trial Act, the majority’s impulsive gift of dismissal with prejudice (in the absence of bad faith or abuse) can only subvert public respect for the Act.
I agree with the majority that the Act serves important ends and must be enforced, and that it is integral to the administration of justice. But the majority implicitly assumes that the Act is disserved or impaired unless dismissal is with prejudice; and that assumption violates the background principles that dismissal without prejudice is not toothless, that the Act embodies no preference as to whether dismissal should be with prejudice or without, and that the choice is confided to the discretion of the district court.
Ill
Among other errors in the majority opinion, it casts the twelve-month delay as egregious by discounting the suppression motion as one “that does not appear to present any novel legal questions or distinct factual complexity.” Maj. Op. at 135. That observation is rebutted by the following (compressed) procedural account.
Bert moved to suppress the gun, the ammunition, and his post-arrest statements on the grounds that the officers lacked a basis for stopping him and that the weapon and statements were fruit of the poisonous tree. See Def. Mot. to Suppress at 5, United States v. Bert, No. 12-CR-100 (RJM) (E.D.N.Y. June 25, 2012). He also argued that his Miranda waiver was not knowing and voluntary because he had been high on angel dust. Id. at 7.
*144The government opposition argued that the police had the minimal level of objective justification required to establish reasonable suspicion to stop Bert, and that Bert “initialed ... a written Miranda form [indicating] that he understood each of those rights” and “gave no indication that he did not understand those rights nor that he was so high that he could not understand those rights.” Gov’t Opp’n to Mot. to Suppress at 3, 9-10, United States v. Bert, No. 12-CR-100 (RJM) (E.D.N.Y. July 13, 2012). Furthermore, “[w]hen he was questioned following his Miranda waiver, he gave specific and detailed answers that were appropriate to the questions that were asked.” Id. When the defendant was taken into federal custody nearly two weeks after his arrest, he again waived his Miranda rights in writing.3 Id. at 4.
Bert reasserted his arguments on reply, Def. Reply Br., United States v. Bert, No. 12-CR-100 (RJM) (E.D.N.Y. July 23, 2012), and made a supplemental submission arguing (inter alia) that his “case was federalized in order to secure [his] cooperation with ongoing state investigations,” so that his statements to federal agents were “the product of exploitation of the illegality of the initial stop.” Def. Suppl. Submission in Supp. of Mot. to Suppress at 3, United States v. Bert, No. 12-CR-100 (RJM) (E.D.N.Y Aug. 16, 2012) (internal quotation marks and alterations omitted).
At the suppression hearing held November 20, 2012, the government adduced testimony from three police officers (including the arresting officers), a detective, and a special agent. The defense called an investigator with the Federal Defenders’ Office. The parties filed numerous post-hearing submissions. See Def. Post-Hr’g Mem., United States v. Bert, No. 12-CR-100 (RJM) (E.D.N.Y. Dec. 13, 2012); Gov’t Posfi-Hr’g Mem., United States v. Bert, No. 12-CR-100 (RJM) (E.D.N.Y. Dec. 13, 2012); Def. Post-Hr’g Mem. Reply, United States v. Bert, No. 12-CR-100 (RJM) (E.D.N.Y. Dec. 19, 2012); Def. Suppl. Posfi-Hr’g Mem., United States v. Bert, No. 12-CR-100 (RJM) (E.D.N.Y. Jan. 25, 2013); Gov’t Post-Hr’g Mem. Reply, United States v. Bert, No. 12-CR-100 (RJM) (E.D.N.Y. Feb. 1, 2013).
By my count, the district court’s opinion on the suppression motion decides a dozen issues of fact and law, and applications of law to fact — issues arising out of several ambiguous'encounters: one in the hallway, one in the squad car, one at the precinct, another in the squad car, and one in the Pretrial Services office of the federal courthouse. See generally United States v. Bert, 2014 WL 358983, at *2-6. The district court’s 24-page opinion resolves' the myriad issues in a taut and businesslike way. The delay in deciding that motion violates the Speedy Trial Act, but cannot be said to embarrass the district court.
In short, the delay was an isolated instance; there was no bad faith or pattern of delay or misconduct by the prosecutors, or by the judge, or by the court as a whole; and, under the circumstances, no incentive for abuse can be identified, let alone be said to arise, such that the administration of justice and the Act requires dismissal with prejudice when the district court has found otherwise.

. Bert’s prior felony convictions were for Tampering with a Witness in the Second Degree, Criminal Possession of a Controlled Substance in the Third Degree- — Narcotic *141Drug with Intent to Sell, and Criminal Possession of a Weapon in the Third Degree. See Gov’t Opp’n to Mot. to Dismiss on Speedy Trial at 1 n. 1, United States v. Bert, No. 12-CR-100 (RJM) (E.D.N.Y. Mar. 17, 2014).


. To the contrary, three cases relied on by the majority emphasize the district court’s discretion, and the role of the district court in weighing all the relevant factors in arriving at its determination (which the district court did here). See United States v. Wilson 11 F.3d 346, 352-53 (2d Cir.1993); United States v. Wells, 893 F.2d 535, 538-40 (2d Cir.1990); United States v. Kiszewski, 877 F.2d 210, 213 (2d Cir.1989). In United States v. Simmons, 786 F.2d 479, 485-86 (2d Cir.1986), this Court weighed the factors only because the district court had not had the occasion to conduct its own analysis, having found no violation of the Act. Moreover, in each of these cases, this Court found that dismissal without prejudice was appropriate, and/or deferred to the district court’s determination. See, e.g., id. at 485 ("[W]e note that there is no presumption in favor of dismissal with prejudice in this circuit.” (citing United States v. Caparella, 716 F.2d 976, 979 (2d Cir.1983))).
While Wilson, Wells, and Simmons ruled that the brevity of delay weighed in favor of dismissal without prejudice, none of those cases can be construed to hold that some longer delay would end the inquiry and compel the opposite result. And in Kiszewski, we affirmed the district court's dismissal without prejudice despite a "not minor” delay, because of the salience of the other relevant factors, including the seriousness of the offense, the failure of the defendant to present evidence of prejudice, and the inadvertence of the violation. 877 F.2d at 214-15.


. A further argument by the government was that Bert failed to show the requisite posses-sory interest in the firearm and ammunition. Gov’t Opp’n to Mot. to Suppress at 5, United. States v. Bert, No. 12-CR-100 (RJM) (E.D.N.Y. July 13, 2012).